In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-10-00057-CV
        ______________________________



                    IN RE:
                 CANDI COOPER




          Original Mandamus Proceeding




    Before Morriss, C.J., Carter and Moseley, JJ.
   Memorandum Opinion by Chief Justice Morriss
                                 MEMORANDUM OPINION

       Candi Cooper, proceeding pro se, has filed a petition for writ of mandamus asking this

Court to order the Honorable Paul Banner, sitting for the 115th Judicial District Court of Upshur

County, Texas, to grant her motion to transfer venue in a suit affecting the parent-child

relationship. Cooper and David Johnston were divorced February 21, 2007, and appointed joint

managing conservators of Z.B.J., a minor child. Although the divorce decree specified the

residence of Z.B.J. would be Upshur County or a contiguous county, Cooper and Z.B.J. moved to

Austin, Texas, in August 2008. Johnston agreed to the move and agreed to secure an amended

order permitting the residence of Z.B.J. to be established in Austin, Texas. Johnston, though,

never obtained the amended order. According to Cooper’s petition, Johnston filed, in Upshur

County, a temporary restraining order alleging the use of marihuana by Cooper’s current husband

endangered Z.B.J.    Cooper’s petition states that a motion to transfer venue was filed under

Section 155.201 of the Texas Family Code, which provides for mandatory transfer of venue ―if the

child has resided in the other county for six months or longer.‖ See TEX. FAM. CODE ANN.

§ 155.201 (Vernon 2008).    After a hearing on the motion to transfer venue, the trial court denied

the motion.

       Mandamus issues only when the mandamus record establishes (1) a clear abuse of

discretion or the violation of a duty imposed by law and (2) the absence of a clear and adequate

remedy at law. Walker v. Packer, 827 S.W.2d 833, 839–40 (Tex. 1992); see In re Columbia Med.



                                               2
Ctr. of Las Colinas, 290 S.W.3d 204, 207 (Tex. 2009). Under the appropriate circumstances,

mandamus may be an available remedy when a trial court fails to grant a motion to transfer venue

under Section 155.201 of the Texas Family Code. See TEX. FAM. CODE ANN. § 155.201,

§ 155.204(h) (Vernon Supp. 2009); In re Kerst, 237 S.W.3d 441, 442 (Tex. App.—Texarkana

2007, orig. proceeding); In re Compton, 185 S.W.3d 526, 530 (Tex. App.—Houston [14th Dist.]

2006, orig. proceeding).

        Cooper, the relator, has failed to provide this Court with a sufficient record. It is the

relator’s burden to provide this Court with a sufficient record to establish the right to mandamus

relief. Walker, 827 S.W.2d at 837; In re Pilgrim’s Pride Corp., 187 S.W.3d 197, 198–99 (Tex.

App.—Texarkana 2006, orig. proceeding); see TEX. R. APP. P. 52.3. The record accompanying

Cooper’s petition for writ of mandamus consists of only the transcript of the hearing and three

exhibits that were introduced during the hearing. While the petition does contain an appendix, the

appendix does not include ―a certified or sworn copy of any order complained of, or any other

document showing the matter complained of.‖ See TEX. R. APP. P. 52.3(k)(1)(A). The appendix

to Cooper’s petition contains only a copy of Section 155.204 of the Texas Family Code and a

partial copy of a Child Protective Services (CPS) report. Cooper has failed to provide this court

with a copy of the motion complained of, the motion to transfer venue and the controverting

affidavit, if any.   See TEX. R. APP. P. 52.3(k). We cannot evaluate Cooper’s petition for writ of

mandamus without these documents. We further note the petition does not certify that a copy was



                                                 3
served on all parties to the proceeding. See TEX. R. APP. P. 9.5.


       For the reasons stated, we deny Cooper’s petition for writ of mandamus.




                                                     Josh R. Morriss, III
                                                     Chief Justice

Date Submitted:       July 6, 2010
Date Decided:         July 7, 2010




                                                4